Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This communication is a notice of allowability in response to the previous office action response. Claim(s) 1-11 are allowed. 

Terminal Disclaimer
	The terminal disclaimer filed on March 19, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/895,038 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

Response to Arguments 
Formalities
	Applicant noted that Examiner failed to initial Cite No’s 22-24 of applicant’s IDS. Examiner, respectfully, notes that the IDS has been corrected and has been re-attached.  
 
Double Patenting
	Examiner, notes, that applicant has filed a Terminal Disclaimer on 03/19/2021, to overcome the double patenting rejection, thus the rejection has been withdrawn. 
35 USC § 112(b)
	Applicant’s arguments and amendments, see page 9, filed March 05, 2021, with respect to Claim(s) 1-11 have been fully considered and are persuasive. The 35 USC § 112(b) rejection has been withdrawn.

35 USC § 101
	Applicant arguments, see page(s) 9-15, filed on March 05, 2021, with respect to Claim(s) 1-11 have been fully considered and are persuasive. The 35 USC § 101 rejection has been withdrawn.

35 USC § 103
	Applicant’s arguments, see page(s) 15-19, filed on March 05, 2021, with respect to Claim(s) 1-11 have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1 and 10-11 are distinguished from the prior art. 
Masato (JP 4952750). Masato teaches a mealtime that can be determined for a user traveling in a vehicle, which, the system will also take into account arrival and departure information for determining a specialty restaurant within a meal time zone of the traveling vehicle. 
 Narang et al. (US 9,568,331). Narang et al. teaches a system that will use arrival and departure information of a user to determine the where the user will be during a certain mealtime, which, the system will then provide restaurant information to the user for the determined time period. Narang et al., further, teaches that the system will determine a meal time between a scheduled time of departure of the vehicle. However, Narang et al., doesn’t explicitly teach showing the movement of the vehicle on the interface, which, the mealtime is superimposed on the interface, which, the system will shift a mealtime such that the mealtime is between the schedule time of departure and the schedule time of arrival, which, is equal to or greater than a predetermined threshold.
Ichihara et al. (US 2004/0260466). Ichihara et al. teaches a navigation system that will provide a user with route guidance to an eating place, which, the system will determine that the departure and the arrival time will fall within a preset mealtime period. However, Ichihara et al., doesn’t explicitly teach the system will shift the mealtime between the mealtime 
Meadows et al. (US 8,024,111). Meadows et al. teaches a route engine that is able to determine an arrival and departure time for a dinner reservation. Meadows et al., further, teaches that the route engine will determine that the user will arrive at a restaurant late based on n arrival time and then move the dinner reservation for a later time based on the arrival time of the user. However, Meadows et al., doesn’t explicitly teach using that shifted mealtime such that the shifted mealtime is still between the schedule time of departure and the schedule time of arrival.
“How to search along rout route in Apple Maps,” by Christian Zibreg, November 7, 2016, (hereinafter Apple). Apple teaches that a user can use a mobile application to search for nearby locations such as a restaurant and/or coffee shops. Apple, further, teaches that the system can search for these nearby locations based on a user’s current location. However, Apple, doesn’t explicitly teach showing the movement of the vehicle on the interface, which, the mealtime is superimposed on the interface. Apple, further, doesn’t explicitly teach shifting a mealtime such that the mealtime is between the schedule time of departure and the schedule time of arrival, which, is equal to or greater than a predetermined threshold.
“Predicting Future Locations and Arrival Times of Individuals,” by Ingrid E. Burbey, April, 26, 2011, (hereinafter Predict). Predict teaches a system that can predict a person’s location in the future. Predict, further, teaches that the system will be able to take into account a person’s regular schedule, which, will then run an algorithm to determine if a person will be at that location at a future date and time. Predict, also, teaches that the system can consider changes in a person’s schedule. However, Predict, doesn’t explicitly teach shifting a mealtime such that the mealtime is between the schedule time of departure and the schedule time of arrival, which, is equal to or greater than a predetermined threshold.

	Dependent Claim(s) 2-9, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1 and 10-11, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE CHEN/Primary Examiner, Art Unit 3628